Citation Nr: 0508741	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-02 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
hepatitis C, claimed to have been caused by blood 
transfusions administered at a VA medical facility in 1987.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth Puerto Rico.  The 
veteran voiced disagreement in April 2001 and a statement of 
the case (SOC) was issued in February 2002.  The veteran 
perfected his appeal later that month.  This matter was 
remanded in August 2003.  In April 2003 the veteran indicated 
that he no longer wanted a hearing in this matter.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran received blood transfusions at a VA medical 
facility in 1987.

3.  The veteran's diagnosed hepatitis C is not due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in treating the 
veteran, and was not the result of an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's hepatitis C have not been met.  38 U.S.C.A. § 1151, 
5107 (West 2002); 38 C.F.R. § 3.358 (prior to, and as of, 
September 2, 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The veteran filed his current claim in August 2000 and prior 
to adjudication of his claim in February 2001, the VCAA was 
enacted.  As the VCAA notice for the veteran's claim was not 
provided to the veteran prior to initial adjudication, the 
timing of the notice does not comply with the express 
requirements of the law.  See 38 U.S.C.A. § 5103(a) (West 
2002).  However, he was subsequently provided content 
complying notice and proper process.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was provided with the 
regulatory criteria to evaluate this claim in the February 
2002 SOC while the October 2004 supplemental SOC (SSOC) 
contained the regulatory provision of VA's new duty to 
assist.  The veteran was notified by letter in February 2004 
of VA's duty to assist with this claim and informed of the 
evidence necessary to establish the desired benefit.  

The February 2004 letter also advised the veteran that while 
VA would request evidence on his behalf, it was still his 
responsibility to support his claim with appropriate 
evidence.  The letter informed him that VA would obtain 
records at VA or other Federal facilities and would help him 
obtain records from any private source that he identified and 
properly authorized VA to obtain.  He was specifically asked 
to send, and informed of where to send, the requested items, 
and thus may be considered advised to submit any pertinent 
evidence in his possession.

Given the foregoing letter, together with the information 
provided in the SOC and SSOC which explained the criteria for 
awarding the benefit sought and the rationale for the RO's 
conclusions, the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  In fact, he 
indicated in May 2004 correspondence that he had no 
additional evidence in support of his claim.  Accordingly, 
the Board considers the VA's notice requirements have been 
met in this case and any issue as to timing to not have 
prejudiced him.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in this case) were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As pertains to the 
instant claim, the amendments added 38 C.F.R. § 3.361, to 
establish the criteria for a claim based on the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997.  
Although the RO has not evaluated the veteran's claim under 
the amended criteria, the Board finds that having his claim 
addressed at this time by the Board will not prejudice the 
veteran.

In this regard, the Board points out that the newly added 
38 C.F.R. § 3.361 specifies: 1) the criteria for determining 
whether a veteran has an additional disability; 2) the 
criteria for establishing the cause of additional disability; 
3) the criteria for establishing the proximate cause of 
additional disability; 4) the definition of "Department 
Employee" and Department facility"; and 5) the activities 
that are not considered hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility.  The Board notes that the 
instant claim is clearly subject to the newly added 38 C.F.R. 
§ 3.361, as the claim was filed years after October 1997.  
With respect to numbers 4 and 5, outlined above, there has 
not at any point been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers 1 and 2, outlined above, 
the substance of the referenced criteria was communicated to 
the appellant via the statement and supplemental statements 
of the case.  

With respect to number 3, outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the informed consent (as defined in VA regulations). 

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 
38 U.S.C.A. § 1151, the operative statutory provision.

In short, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons the Board finds that the 
veteran has not been prejudiced by the application of 
38 C.F.R. § 3.361 without a remand for initial RO 
consideration.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the February 
2002 SOC and October 2004 SSOC informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the February 2004 
correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in 
November 2000 and information from the blood bank in question 
has been obtained.  See 38 C.F.R. § 3.159(c)(4) (2004).  VA 
medical records and private medical evidence have been 
obtained.  The veteran's various statements in support of his 
claim, including attached treatises, have been associated 
with his claims folder.  The veteran has not identified or 
authorized the request of any additional evidence.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

38 U.S.C.A. § 1151 Claim

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 on or after October 1, 1997 (specifically 
in August 2000).  Accordingly, the applicable law under 
38 U.S.C.A. § 1151 requires evidence of VA negligence or 
fault.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See Section 422(a) of Pub. L. No. 104-204.  The 
purpose of this amendment was, in effect, to overrule the 
decision of the United States Supreme Court in Brown v. 
Gardner, 115 S. Ct. 552 (1994), a case which held that under 
the law as then written, no showing of negligence was 
necessary for recovery under section 1151.  In pertinent 
part, 38 U.S.C.A. § 1151 was therefore amended as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical inquiry under the post-Gardner interpretation of 
38 U.S.C.A. § 1151, then, is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various lay statements in support of this claim.  
As the record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran does not 
have the medical expertise to diagnosis the etiology of a 
disability.  

As noted earlier, effective September 2, 2004, the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

In determining whether a veteran had an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

Here, the evidence shows that the veteran received blood 
transfusions at a VA medical facility in 1987.  While a June 
1987 VA pathology report indicates that a needle biopsy of 
the liver revealed acute hepatitis, viral type, the first 
diagnosis of hepatitis C of record is in 1999.  The November 
2000 VA examination report reflects that the only risk factor 
for hepatitis C that the veteran reported was the blood 
transfusions he received in 1987.

The veteran has submitted numerous copies of treatise 
information regarding hepatitis C.  In particular, a Centers 
for Disease Control and Prevention (CDC) printout chronicles 
how the hepatitis C discovery was reported in 1989 and the 
first blood test available in May 1990 identified most 
infected blood donors.  Improved blood tests were put into 
effect in July 1992.  A U.S. Department of Health and Human 
Services (HHS) fact sheet reports that in the past, blood 
transfusions were responsible for a substantial amount of 
hepatitis C transmissions.  The fact sheet specifies that 
prior to effective screening procedures, per-unit risk of 
transfusion-related hepatitis C was about 1 in 200.  The 
veteran has relied upon this ratio to assert the likelihood 
that his current diagnosed hepatitis C is the result of his 
1987 blood transfusions.  Unfortunately, this argument and 
supporting documentation instead shows that any hepatitis C 
that resulted from blood transfusions administered to the 
veteran at a VA medical facility in 1987 was not 
unforeseeable or unimaginable.  The veteran himself has 
documented the foreseeability of such a result.

Furthermore, an October 2000 letter from American Red Cross 
shows that the blood provided for the veteran's 1987 blood 
transfusions was investigated and that the investigation 
showed that the two donors had each denied a prior history of 
hepatitis and recent hepatitis exposure at the time of the 
donation.  The letter also indicates that routine testing was 
followed and the donors had been found to be 
nonreactive/normal.  In light of the foregoing, the Board 
finds that any hepatitis C that resulted from blood 
transfusions administered to the veteran at a VA medical 
facility in 1987 was not due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault in treating the veteran, and is not the result of 
an event that was not reasonably foreseeable.  Accordingly, 
compensation under the provision of 38 U.S.C.A. § 1151 is not 
warranted.  

The veteran has submitted various statements asserting 
entitlement to compensation under 38 U.S.C.A. § 1151.  As 
noted above, because the veteran has no specialized medical 
training with regard to this matter, his assertions, alone, 
may not be considered competent evidence to establish fault, 
carelessness, a lack of foreseeability or the existence of 
additional disability attributable to the surgery.  Espiritu, 
2 Vet. App. at 494-95.  There is no approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of this matter and the veteran is not 
entitled to the benefit of the doubt in resolving such issue.  
38 U.S.C.A. § 5107 (West 2002).  Based on the above finding, 
the Board concludes that the criteria for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 have 
not been met.

ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's hepatitis 
C is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


